DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 11/10/2020 have been entered and fully considered.  Claims 10-30 are pending.  Claims 1-9 are cancelled.  Claims 10-11, 16, and 19-20 are amended.  Claims 10-30 are examined herein.

Allowable Subject Matter
Claims 10-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO 2015/069332 A1 (“Duan”) discloses an electrode structure comprising a graphene framework film including interconnected graphene sheets with nanopores formed in the graphene sheets (Abstract; [0058]).  However, Duan does not disclose the “interconnected porous network of both non-holey graphene sheets and holey graphene sheets, and macropores between the non-holey graphene sheets and the holey graphene sheets within the 3D composite graphene framework, the macropores comprising sizes ranging from about 100 nanometers up to about 10 micrometers” as recited in claims 10 and 19.
US 2011/0111303 A1 (“Kung”) discloses an electrode material including a graphite region made from stacks of graphene sheets integrated with a composite 
J. Mater. Chem. A, 2013, 1, 7775 (“Jiang”) discloses stacked holey graphene sheets in an anode material for lithium ion batteries, having pores in basal planes with sizes ranging from about 1 nm to less than 7.5 nm (Title; Abstract; pp. 7775, 7777-7778; Fig. 3(b)).  Jiang does not teach or suggest a combination of holey and non-holey graphene sheets, that is the “interconnected porous network of both non-holey graphene sheets and holey graphene sheets, and macropores between the non-holey graphene sheets and the holey graphene sheets within the 3D composite graphene framework, the macropores comprising sizes ranging from about 100 nanometers up to about 10 micrometers” as recited in claims 10 and 19.
US 2012/0288750 A1 (“Kung”) discloses a graphene-based storage material for battery applications comprising vertical stacks of graphene sheets having defect pores facilitating the diffusion of Li ions into the material of the storage material (Abstract).  Kung does not teach or suggest a combination of holey and non-holey graphene sheets, that is the “interconnected porous network of both non-holey graphene sheets and holey graphene sheets, and macropores between the non-holey graphene sheets and the holey graphene sheets within the 3D composite graphene framework, the macropores comprising sizes ranging from about 100 nanometers up to about 10 micrometers” as recited in claims 10 and 19.
The prior art of record does not fairly teach or suggest the electrode structure of claim 10 or the energy storage device of claim 19, in particular the combination of “a three-dimensional (3D) composite graphene framework comprising an interconnected porous network of both non-holey graphene sheets and holey graphene sheets, and macropores between the non-holey graphene sheets and the holey graphene sheets within the 3D composite graphene framework, the macropores comprising sizes ranging from about 100 nanometers up to about 10 micrometers; and (b) an electrochemically active material loaded onto the 3D composite graphene framework.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727